DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of Application No. 15/235,261 filed August 12, 2016, now US Patent No. 10,413,566, which is a CIP of Application No. 14/694,112 filed April 23, 2015, now US Patent No. 9,782,430, which is a CIP of Application No. 14/210,873 filed March 14, 2014 now US Patent No. 10,328,095, which claims benefit of US Document No. 61/952,164 filed March 13, 2014 and claims benefit of US Document No. 61/857,332 filed July 23, 2013 and claims benefit of US Document No. 61/791,475 filed March 15, 2013.
Status
This Office Action is in response to Applicants' Amendment filed on November 30, 2020 in which Claim 1 is cancelled.  Claims 2-16 are pending in the instant application, which will be examined on the merits herein. 
Rejections Withdrawn
Applicant's arguments, see page 1 of the Remarks, filed November 20, 2020, with respect to Claims 2-16 have been fully considered and are persuasive. The rejection of Claims 2-16 on the ground of non-statutory double patenting has been withdrawn in view of the approval of the Terminal Disclaimers filed November 20, 2020.

The following is a new ground or modified rejection wherein Claims 3-5 depend from Claim 2, Claims 7-9 depend from Claim 6; Claims 11-16 depend from Claim 10.  The rejections from the previous Office Action, dated September 14, 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golzarian et al (US Publication No. 2011/0082427 A1, now US Patent No. 8,617,132 B3, provided with the attached IDS).
Applicants claim a method for forming an embolism within a blood vessel comprising: implanting a modified cellulose slurry into a lumen of a blood vessel to at least partially block the lumen.
injecting the embolic microspheres thereof into a patient, which embraces guiding an implantation device comprising the plurality of oxidized cellulose microspheres through the lumen as recited in instant Claims 3 and 4 (see page 64, line 2 of paragraph no. 00203 of the instant specification wherein the implantation device may be a syringe).  See line 3 of paragraph no. 0064 of the Golzarian et al publication wherein water may be used as the solvent and line 10 of paragraph no. 0064 of the publication wherein the solvent alternatively, may be selected as saline or phosphate-buffered saline, which embraces the plurality of oxidized cellulose microspheres being suspended in an aqueous or a lipid medium as recited in instant Claims 8 and 9.  In column 6, last paragraph of the 132 patent, the solutions thereof may have concentrations of partially oxidized carboxymethyl cellulose as being between about 0.5% w/v and about 3% w/v, which embraces the subject matter of instant Claim 15. On page 5, lines 8 and 9 of paragraph no. 0072 of the Golzarian et al publication, the text discloses the oxidation degree of carboxymethyl cellulose (CMC) at about 25% (about 25 oxidized repeating units per 100 total repeating units), which embraces the degree of oxidation recited in instant Claim 14. The Golzarian et al publication further disclose that in certain embodiments of the invention thereof, the degree of oxidation of the carboxymethyl cellulose is 50% 
One having ordinary skill in the art would have been motivated to employ the method of the prior art with the expectation of obtaining the desired results because the skilled artisan would have expected the analogous starting materials to react similarly.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of Applicants invention having the Golzarian et al publication before him to substitute the method of injecting the embolic microspheres thereof into the blood vessel of a patient to occlude an artery of a patient with the instantly claimed method for forming an embolism within a blood vessel in view of their closely related procedures and the resulting expectation of similar therapeutic effectiveness.

Claims 4, 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golzarian et al (US Publication No. 2011/0082427 A1, provided with the attached IDS) in view of as applied to Claims 2-16 above, and further in view of Tabata et al (US Publication No. 2006/0069168 A1, provided with the attached IDS).
Applicants claim the method according to Claims 3, 6 or 9, wherein guiding the implantation device comprises imaging a blood vessel.
The instantly claimed method of forming an embolism within a blood vessel and treating a tumor differs from the method disclosed in the Golzarian et al publication in 
by claiming the use of an implantation device for imaging a particular item such as blood vessel and/or substance comprises imaging the blood vessel and imaging at least one arterial blood vessel
However, the Tabata et al publication suggests that such a device is known in the art by disclosing an embolization procedure that involve a guide wire being inserted into the blood vessel through a cylinder previously punctured through an artery and guiding a catheter and a microcatheter inserted into the blood vessel, Observing an 
The rationale used to support the conclusion of obviousness in the instant rejection is in the application of a known technique to a known device to yield predictable results. That is, the Golzarian et al publication discloses a method for forming an embolism with a blood vessel using a known embolization procedure in combination with X-ray imaging as described in the Tabata et al publication.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate into the method of embolization of the liquid embolic material in the blood vessel of the Golzarian et al publication a procedure that uses X-ray imaging in view of the recognition in the art, as suggested by the Tabata et al publication, that such a procedure would be effective in blocking blood flow at an intended site without causing cohesion or clogging in a catheter or in the blood vessel at other than the intended site.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623